*131Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in'this circuit.
PER CURIAM:
Thurman Young appeals the district court’s order denying relief on his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Young, No. 4:11-cr-00055-AWA-DEM-3 (E.D.Va. Aug. 28, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.